In the Missouri Court of Appeals
              Eastern District
FEBRUARY 3, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED100503   STATE OF MISSOURI, RES V PATRICK NELSON, APP

2.    ED100850 ADRIAN FRENCH, APP V STATE OF MISSOURI, RES

3.    ED100851 MARTEZ HUNTER, APP V STATE OF MISSOURI, RES

4.    ED100915 DEVIN MOSLEY, APP V. STATE OF MISSOURI, RES

5.    ED101031 EUGENE THOMAS, APP V STATE OF MISSOURI, RES

6.    ED101217 BRIAN C. WILLIAMS, APP V STATE OF MO, RES

7.    ED101218 EUGENE N. BARNES, APP V STATE OF MO, RES

8.    ED101220 TROY LEE JONES, APP V STATE OF MISSOURI, RES

9.    ED101233 CHARLES SMITH, APP V STATE OF MISSOURI, RES

10.   ED101336 WALTER HEAD, APP V MISSOURI HWY PATROL, RES

11.   ED101527   IN THE INTEREST OF: B.F.



CORRECTION(S):


1.    ED100694 GEORGE C. CULE, RES V. ODETA C. CULE, APP